 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
 7                              EASTERN DISTRICT OF CALIFORNIA
 8

 9   WILLIAM J. GRADFORD,                        1:17-cv-00201-DAD-GSA-PC
10                          Plaintiff,           ORDER VACATING SETTLEMENT
                                                 CONFERENCE FROM COURT’S
11               v.                              CALENDAR
12   DEPUTY TIEXIERA and DEPUTY                          VACATED:
     McCARTHY,
13                                                       Settlement Conference:
                            Defendants.                  May 15, 2019 at 9:30 a.m.
14                                                       in Courtroom 8 (BAM)
15

16                                       PLEASE TAKE NOTICE
17          William J. Gradford (“Plaintiff”) is a prisoner proceeding pro se and in forma pauperis
18   with this civil rights action pursuant to 42 U.S.C. § 1983. On May 7, 2019, this case was
19   dismissed under Rule 41 of the Federal Rules of Civil Procedure pursuant to the parties’
20   stipulation for voluntary dismissal, and on May 8, 2019, the case was closed. (ECF Nos. 87,
21   88.) In light of the dismissal of this case the court now vacates the settlement conference
22   scheduled for May 15, 2019, at 9:30 a.m. before Magistrate Judge Barbara A. McAuliffe in
23   Courtroom #8 at the United States District Court in Fresno, California.
24

25
     IT IS SO ORDERED.

26      Dated:        May 10, 2019                         /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
27

28
